Title: From George Washington to Theodorick Bland, 4 April 1783
From: Washington, George
To: Bland, Theodorick


                        
                            Sir,
                            Head Quarters 4th April 1783
                        
                        The Subject of your private Letter, is so important & involves so many Considerations, that I could
                            not hazard my own Opinion only for a Reply—I have therefore communicated its Contents to some
                            of the most intelligent, well informed, & confidential Officers, whose judgment I have consulted, &
                            endeavoured to collect from them, what is the general Line & Expectation of the Army at large respectg the points
                            you mention—And as this is meant to be equally private & confidential as yours, I shall communicate my Sentiments
                            to you without Reserve, & with the most entire Freedom.
                        The Idea of the Officers in keepg the Army together until Settlement of their Accts is effected, &
                                Funds established for their Security, is perhaps not so extensive as the Words of their
                            Resolution seem to intimate. When that Idea was first expressed, our prospects of Peace were Distant & it was
                            Supposed that Settlement & Funds might both be effected before a Dissolution of the Army would probably take
                            place—they wished therefore to have both done at once—But since the Expectation of Peace is bro’t so near, however
                            desirable it would be to the officers to have their Ballances secured to them upon sufficient Funds, as well their
                            Settlement ascertained, yet it is not in Idea, that the Army should be held together for the sole Purpose of enforcing
                            either—nor do they suppose that, by such Means they could operate on the Fears of the civil
                            power, or of the people at large—the impracticability as well as the policy of such a Mode of Conduct is easily
                            discoverable by every sensible Intelligent officer—The Tho’t is reprobated as ridiculous & inadmissible.
                        Tho these are their Ideas on the particular Point you have mentiond, yet they have their Expectations—and
                            they are of a very serious Nature & will require all the Attention & consideration of Congress to gratify
                            them—these I will endeavour to explain, with freedom & Candour.
                        In the first place, I fix it as an indispensible Measure, that previous to the
                            Disbandg the Army, all their Accounts, should be compleatly liquidated & settled—and that every person shall be
                            ascertained of the Ballance due to him—And it is equally essential in my Opinion, that this
                            Settlement should be effected, with the Army in its collected Body—without any dispersion of the different Lines to their
                            respective States—for in this way the Accounts will be drawn into one view, properly digested upon one general System,
                            & compared with a variety of Circumstances, which will require References upon a much easier plan than to be
                            diffused over all the States—the Settlements will be effected with greater Ease, in less Time, & with much more
                            Economy in this than in a scattered Situation. At the same Time Jealousies will be removed, the Minds of the Army will be
                            impressed with greater Ease & Quiet, and they better prepared, with good Opinions & proper Dispositions to
                            fall back into the great Mass of Citizens.
                        But after Settlement is formed, there remains another Circumstance of more importance still, &
                            without which, it will be of little Consequence to have the Sums due them ascertained—that is, the Payment of one part of
                            the Ballance. The Distresses of Officers & Soldiers are now driven to the extreme and without this provision will
                            not be lessened by the prospect of Dissolution. It is therefore universally expected that three Months pay at least, must
                            be given them before they are disbanded— this Sum it is confidently imagined may be procured— and is absolutely
                            indispensable. They are the rather confirmed in a Belief of the practicability of obtaing it, as the pay of the Army, has
                            formed great part of the Sum in the Estimates which have been Made for the Expences of the War, & altho this has been
                            obliged to give Way to more necessary Claims, yet when those Demands cease, as many will upon the Disbanding the Army, the
                            Pay will then come into View, and have its equal claim to Notice. They will not however be unreasonable in this
                            Expectation. If the whole cannot be obtained before they are dispersed, the Receipt of One Month in Hand, with an absolute
                            assurance of havg the other two Months in a short Time, will be satisfactory— should Mr Morris not be able to assure them
                            the two last Months from the Treasury, it is suggested that it may be obtained in the States, by Drafts from him upon
                            their several Continental Receivers, to be collected by the Individual Officers & Soldiers out of the last Years Arrears
                            due from the several States Apportionments, & for which Taxes have long since been Assessed by the Legislatures. This
                            Mode, tho troublesome to the Officer, & perhaps inconvenient for the financier, yet from the Necessity of Circumstances
                            may be adopted—& might be a Means of collectg more Taxes from the people than would in any other Way be done. This is
                            only hinted as an Expedient— the Financier will take his own Measures. But, I repeat it, as an indispensible point, that
                            this Sum at least, must by some Means be procured. without this provision, it will be absolutely impossible for many to
                            get from Camp, or to return to their friends— & driven to such necessities it is impossible to foresee what may be the
                            Consequences of their not obtaing it— but the worst is to be apprehended. A Credit, built by their Funds, & such others
                            as have been good eno’ to supply their Wants upon the Expectation of being refunded at the Close of the War, out of the
                            large Sum which by their Toils in the Course of many Years hard Service, have become due to them from the public, has
                            supported the greatest Number of them to the present Time and that Debt now remains upon them—But to be disbanded at last,
                            without this little pittance (wch is necessary to quit Qrs) like a Sett of Beggars, Needy, distressed & without
                            Prospect, will not only blast the Expectations of their Creditors, & expose the officers to the utmost Indignity
                            & the Worst of Consequences—but will drive every Man of Honor & Sensibility to the extremest Horrors of
                            Despair. On the other Hand to give them this Sum, however Small in Comparison of their Dues, yet, by fullfilling their
                            Expectations, will sweeten their Tempers, cheer their hopes of the future—enable them to subsist themselves ’till they can
                            cast about for some future Means of Business—it will gratify their pressing Creditors, and will throw the Officer back
                            with Ease & Confidence into the Bosom of this Country, and inable him to mix with Cordiality & Affection
                            among the Mass of usefull, happy & contented Citizens—an Object of the most desirable importance—I cannot, at this
                            point of Distance, know the Arrangement of the financier, what have been his Anticipations, or what his prospects—but the
                            necessity of fulfilling this Expectation of the Army affects me so exceeding forcibly, that I cannot help dwelling upon
                            it, nor is there in my present apprehension a point of greater Consequence, or that requires more serious attention. Under
                            this Impression I have thot, is a spirited, pointed, and well adapted Address was framed by Congress & sent to the
                            States on this Occasion, that Gratitude, Justice, Honor, national Pride, and every Consideration, would operate upon them to
                            strain every Nerve, & exert every Endeavour to throw into the public Treasury, a Sum equal to this Requisition. It
                            cannot be denied, especially when they reflect, how small the Expectation is, compared with the large Sum of Arrears which
                            is due; and ’tho I know that Distinctions are commonly odious, & are looked upon with a jealous and envious Eye, yet it
                            is impossible, that in this Case, it can have this Operation;for whatever the feelings of Individuals at large may be in
                            contemplating on their own Demands— yet upon a candid Comparison, every Man, even the most interested, will be forced to
                            yield to the superior Merit and Sufferings of the Soldier, who for a Course of Years, has contributed his Services in the
                            field, not only at the Expence of his Fortune and former Employment, but at the Risque of Ease, domestic happiness,
                            Comfort & even Life. After all these Considerations, how must he be struck with the Mediocrity of his Demand, when, instead
                            of the Pay due him for four, five, perhaps Six Years hard earned Toil and Distress, he is content for the present with
                            receiving three Months only, & is willing to risque the Remainder upon the same Basis of Security, with the general Mass
                            of other public Creditors.
                        Another Expectation seems to have possessed the Minds of the Officers—That, as the Objects abovementioned are
                            not the only ones which must occupy the Attention of Congress, in Connexion with the Army, it may probably be tho’t
                            adviseable, that Congress should send to the Army, a respectable, well chosen, & well instructed Committee, of
                            their own Body; with liberal Powers, to confer with the Army, to know their Sentiments, their Expectations, their
                            Distresses, their Necessities, & the Impossibility of their falling back from the Soldier to Citizenship without
                            some gratification to their most reasonable demands—This would be considered as a complimt—And to add still greater
                            Satisfaction & Advantage, it is tho’t very adviseable, that the Secretary at War, & the Financier, should
                            be of this Delegation—Previous to a Dissolution of the Army, many arrangements will doubtless be tho’t necessary in both
                            those Departments, to procure a happy & honorable Close to the War, and to introduce Peace, with a prospect of
                            National Glory, Stability, & Benefit. It is not for me to dictate, but I should suppose that some Peace
                            Establishment will be necessary—some posts will be kept up & garrisoned—Arsenals for the Deposit of Ordnance
                            & Military Stores, will be determined on, & the Stores collected & deposited—Arrangements will be
                            necessary for the Discharge of the Army—at what periods & under what Circumstances—The Terms of the Soldiers
                            Service were on different Grounds; those for the war will suppose & they have a right to do so their periods of
                            Service to expire at the close of War, & Proclamation of Peace—what period shall be fixed for these. The Levy Men
                            may be retained while the British force remain in our Country if it shall be judged advisable. If I am not consulted in
                            these Matters, it will be necessary for me to have an early knowlege of the Intentions of Congress on these and many other
                            points. But I can think of no mode so effectual as the one suggested of a Comee accompanied by the Fr and Sy at W.—Plans
                            which to us appear feasible & practicable, may be attended with insurmountable difficulties. On the other hand measures
                            may be adopted at Philadelphia which cannot be carried into execution: but here in the manner proposed something might be
                            hit upon which would accommodate itself to the Ideas of both, with greater Ease and Satisfaction, than may now be
                            expected, and which could not be effected by writing Quires of paper, & spendg a Length of Time.
                        Upon the whole, you will be able to Collect from the foregoing Sentiments, what are the Expectations of the
                            Army, that they will involve compleat Settlement, & partial payment previous to any
                            Dispersion (this they suppose may be done within the Time that they must necessarily remain together). Upon the
                            fulfillment of these two, they will readily retire, in full Assurance that ample Security at the earliest period, and on
                            the best Ground it can be had will be obtained for the remainder of their Ballances.
                        If the Idea of a Committee to Visit the Army should not be adopted, and you find it necessary to pass any
                            further Resolutions, you will easily collect from the foregoing Sentiments, what will be satisfactory, without my
                            troubling you any further—I pray you to communicate the Contents of this Letter to Colo. Hamilton, from whom I Received a
                            request similar to yours. I have the honor to be &c.
                    